Citation Nr: 1451440	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-16 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to disability ratings higher than 50 percent from January 7, 2001 through January 13, 2004, 70 percent from January 14, 2004, through September 20, 2004, and 70 percent from December 1, 2004, forward, for post-traumatic stress disorder (PTSD).

2. Entitlement to a TDIU effective earlier than January 14, 2004.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1973. He legally changed his surname effective in 2012.

This appeal comes before the Board of Veterans' Appeals from rating decisions of the Chicago, Illinois Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a January 2010 rating decision, the RO granted service connection, effective December 7, 2001, for PTSD. The RO assigned disability ratings of 50 percent from December 7, 2001, 100 percent from September 21, 2004, and 50 percent from December 1, 2004. In an April 2012 rating decision, the RO increased the rating from 50 percent to 70 percent from January 14, 2004, through September 20, 2004, and from December 1, 2004, forward. The RO also granted, effective from January 14, 2004, a total disability rating based on individual unemployability (TDIU).

Evidence submitted in support of the Veteran's claim includes the assertion that his PTSD has made him essentially unemployable from at least as early as 2001. The United States Court of Appeals for Veterans Claims (Court) has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The record in this case raises the issue of unemployability. As part of the issue of ratings for PTSD, the Board will consider whether the Veteran's PTSD warranted a TDIU effective from earlier than January 14, 2004.



FINDINGS OF FACT

1. From December 7, 2001, the Veteran's PTSD produced occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as suicidal ideation, near-continuous depression, irritability, and inadequately-controlled anger; without symptoms, such as disorientation or persistent delusions, hallucinations, or danger to self or others, that produce total impairment.

2. From December 7, 2001, the Veteran's PTSD made him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. From December 7, 2001, the Veteran's PTSD met the criteria for a 70 percent schedular disability rating, but not those for a 100 percent schedular rating (excluding any periods of temporary total rating previously assigned). 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).

2. From December 7, 2001, the effects of the Veteran's PTSD warranted the assignment of a TDIU. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The Court has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (Notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran with notice in letters issued in January 2002, February 2003, December 2003, March 2006, and July 2010. In those letters, the RO addressed the information and evidence necessary to substantiate claims for service connection. The RO informed the Veteran how VA assigns disability ratings and effective dates. The letters also addressed who was to provide the evidence.

The Veteran's claim file (including information on paper and in electronic form) contains service treatment records, records of post-service treatment and examinations, statements from the Veteran. In August 2008, he had a Travel Board hearing, before a Board Veterans Law Judge (VLJ), to address his claim for service connection for PTSD. The hearing was not held specifically to address the issue of the ratings for PTSD, but information provided in the hearing may be relevant to the ratings issue. The claims file contains a transcript of that hearing. In the course of his appeal for higher ratings, he has not requested any additional hearing. He has had medical examinations that provided adequate information about his PTSD to address the ratings issues.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of the claim on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Ratings for PTSD

The Veteran contends that his disability due to PTSD warrants ratings higher than those that the RO has assigned. VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). In addition, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the 

increased rating claim was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007). The Board will consider whether the records supports initial and later ratings higher than those that the RO assigned.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2014); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The rating schedule provides for evaluating mental disorders, including PTSD, under a General Rating Formula for Mental Disorders. That formula provides the following criteria for ratings of 50 percent or higher:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  .......................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ............................................. 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  ........................... 50 percent

38 C.F.R. § 4.130.

In treating and evaluating mental disorders, mental health professionals sometimes assign a Global Assessment of Functioning (GAF) score. The GAF scale is a scale of psychological, social, and occupational functioning a hypothetical continuum of mental health and illness. The scores are from 0 for the worst functioning to 100 for the best functioning. It is provided in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV). Assessments on the GAF scale are not to include impairment in functioning due to physical or environmental limitations.

Clinicians have assigned the Veteran GAF scores of 25 to 60. GAF scores of 61 to 70 are for some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social or occupational functioning, but generally functioning pretty well, has some meaningful interpersonal relationships. GAF scores of 51 to 60 are for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores of 41 to 50 are for serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job). GAF scores of 31 to 40 are for some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairments in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work). GAF scores of 21 to 30 are for behavior considerably influenced by delusions or hallucinations or serious impairment in communication in judgement (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends). GAF scores of 11 to 20 are for some danger of hurting self or others (e.g., suicide attempts or frequent violence) or gross impairment in communication (e.g., largely incoherent or mute). DSM-IV.

VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of disability ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). PTSD is the Veteran's only disability for which service connection has been established, so a PTSD rating of 60 percent or more is needed for a TDIU under 38 C.F.R. § 4.16(a). However, even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension service for consideration of a TDIU on an extraschedular basis is warranted if a veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(b).

The claims file contains records of VA mental health treatment of the Veteran from 2001 forward. In 2001 and 2002, he had outpatient treatment and periods of inpatient treatment. He reported a long history of heavy alcohol use, and was found to have alcohol dependence. He stated that in 1974 he was admitted for VA treatment for depression. He indicated that at some point he was diagnosed with PTSD. He indicated that he had worked driving a taxi, but that recently he had lost his license and his job after incurring charges due to driving while intoxicated and angry behavior toward another driver. He stated that two short marriages had ended in divorce, and that he lived alone. He related that he lived in his former employer's basement, and that he worried about how he would pay the rent. In January 2002, he expressed suicidal ideation and intent, and was admitted for inpatient treatment. He related a history of two earlier suicide attempts. In March 2002, he reported that he was employed with a meat distribution business. In April 2002, a treating clinician assigned a GAF score of 37. In June 2002, the Veteran reported that he was working driving a taxi. In November 2002, he indicated that periodically he had suicidal thoughts. A treating clinician's diagnoses included PTSD. The clinician assigned a GAF score of 38. Treatment notes from 2003 reflect that the Veteran reported ongoing suicidal thoughts, and ongoing issues with anger. He complained that his income from driving a taxi was small and insufficient. He indicated that his landlord expected him to do other tasks for him to make up for past due rent. His mental health treatment included medications. In October 2003, a treating clinician assigned a GAF score of 45.

In a letter dated January 14, 2004, VA psychiatrist J. P., M.D., wrote that he had been treating the Veteran since November 2002. Dr. P. noted that the Veteran had trouble with irritability and anger, and had problems with people with whom he interacted in his work driving a taxi. He stated that the Veteran's PTSD produced significant impairment, with a greatly restricted social support system and difficulty in getting along with others at work. He indicated that it would be difficult for a person who knew the Veteran's condition to offer him employment.

The Veteran had a VA PTSD examination in April 2004. He reported ongoing treatment for PTSD, and ongoing depression, lack of energy, and suicidal thoughts. He related having social withdrawal and crying spells. The examiner found that the Veteran was oriented and spoke clearly. The examiner listed diagnoses of depressive disorder and PTSD, and assigned a GAF score of 60.

VA outpatient treatment in 2004 included medications. The Veteran reported depression, paranoia, flashbacks, suicidal thoughts, and impairment of sleep, appetite, and concentration. Treating clinicians found that he was oriented, and had suicidal thoughts, but no delusions or hallucinations. In August 2004, a clinician assigned a GAF score of 25.

The Veteran had VA inpatient mental health treatment in September to November 2004. During treatment, he had normal speech, which no psychosis and no suicidal or homicidal ideation. On discharge, a treating clinician assigned a GAF score of 45.

In November 2004, VA psychiatrist F. J. D., M.D., indicated that he had treated the Veteran. Dr. D. wrote that the course of the Veteran's mental illness, including PTSD and bipolar disorder, had been chronic, with periods of remission and recurrence. Dr. D. stated, "When symptomatic he is dysphoric, isolative, and unable to function normally on a daily basis." Dr. D. indicated that the Veteran's symptoms made him unable to function competitively in a usual workplace.

In March 2005, VA psychologist J. C. Y., M.D., wrote that the Veteran had severe PTSD symptoms that made it impossible for him to secure or sustain employment. In ongoing VA treatment, clinicians assigned GAF scores of 50 in July 2005 and 42 in April 2005. In August 2006, the Veteran's VA treatment case manager wrote that the Veteran had significant impairment due to PTSD, including difficulty getting along with people, and outbursts of anger that caused problems in his past employment.

In October 2006, the United States Social Security Administration (SSA) found that the Veteran had been disabled since September 2003 due to affective or mood disorders.

In his August 2008 Board hearing in support of his claim for service connection for PTSD, the Veteran reported that after service he abused alcohol and had mental and emotional disorder symptoms including nervousness, fearfulness, irritability, disproportionate anger, crying spells, suicidal thoughts, and suicide attempts. He stated that for many years he addressed mental and emotional problems by drinking heavily. He indicated that substance abuse treatment led to a diagnosis of PTSD.

In March 2008, Dr. Y. reported that the Veteran continued to have periods of exacerbated PTSD symptoms. VA treatment notes from 2009 reflect ongoing PTSD symptoms, addressed with medication. A treating clinician assigned a GAF score of 46. In January 2009, and again in September 2009, VA psychiatrist C. F. S., M.D., wrote that he had treated the Veteran since 2005. Dr. S. stated that, despite treatment, the Veteran's PTSD made him unemployable.

In 2010, the Veteran submitted an undated statement from private psychiatrist M. L. C., M.D.. Dr. C. reported having interviewed the Veteran and reviewed his medical records. Dr. C. found that the Veteran had a long history of PTSD, and that his condition had worsened over time since separation from service. The Veteran reported that after service he attempted to work, but was not able to keep any job for more than two or three months. He indicated that he was last able to work in 2001. Dr. C. assigned a GAF score of 35. Dr. C. concluded that after service the Veteran's PTSD interfered with his ability to function in an occupational setting, and that his PTSD made him "totally unemployable by 2001, but in reality far earlier." 

On VA examination in July 2010, the Veteran indicated that he had worked in the past, but presently was unable to work. He reported depression, anxiety, nightmares, hypervigilance, and difficulty sleeping. The examiner observed that the Veteran was oriented, with a depressed mood and anxious affect. Memory was impaired. There was no indication of delusions, hallucinations, or suicidal or homicidal thoughts. The examiner assigned a GAF score of 48.

Treatment records and clinicians' statements indicate that from 2001 forward the Veteran's PTSD produced occupational and social impairment with deficiencies in work, family or social relations, and mood. He had suicidal ideation with varying frequency and levels of intent. He had irritability, anger, and difficulty getting along with people. The disability picture was sufficiently consistent with the criteria for a 70 percent rating to support the grant of a 70 percent rating from December 7, 2001, the effective date of service connection for PTSD.

In 2001 to 2004, the Veteran reported having employment driving a taxi. Treatment notes reflect his accounts that, from at least as early as 2001, his earnings were inadequate to reliably pay his expenses, including rent on his living space in the basement of his employer. He indicated that he was expected to perform unpaid tasks for his employer to make up for lapses in payment of rent. Treatment records reflect that from 2001 his elevated and inadequately controlled anger interfered with work. While he earned some income from employment in 2001 to 2004, then, his earnings were somewhat marginal and were jeopardized by his PTSD symptoms. The evidence reasonably supports a finding that, from 2001, his PTSD made him unable to secure or follow a substantially gainful occupation. The Board therefore grants a TDIU effective December 7, 2001.

A 100 percent disability rating was assigned for the period of the Veteran's inpatient treatment in 2004. The evidence from before and after that hospitalization shows a disability picture that was fairly severe but did not reach the level of the criteria for a 100 percent schedular rating. His accounts and those of clinicians do not indicate that he was totally impaired or had such manifestations as persistent delusions of hallucinations, persistent danger or hurting himself or others, lapses in activities of daily living, or disorientation. The preponderance of the evidence therefore is against a 100 percent schedular rating for any period before or after the 2004 hospitalization.

The Veteran has had one substantial period and other short periods of hospitalization for mental health treatment. His history of hospital treatment does not rise to the level of frequent periods of hospitalization. The effect of his PTSD on his capacity for employment is adequately addressed by the 70 percent schedular rating and the TDIU, each from the effective date of service connection, that the Board is granting in this decision. Therefore, it is not necessary to refer the case to appropriate officials for consideration of extraschedular ratings.



	(CONTINUED ON NEXT PAGE)


ORDER

From December 7, 2001 (excluding any periods of temporary total rating), a 70 percent disability rating for PTSD is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

From December 7, 2001, a TDIU is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


